Shaw, Judge
(dissenting):
Appellant Erika D. Cropf brought this action seeking worker’s compensation benefits for injuries she allegedly received when she slipped and fell at work. The hearing commissioner awarded temporary total benefits and a five percent permanent loss of use to the back. The full commission extended Cropf’s temporary total benefits and, without explanation, increased her award for loss of use of the back to thirty percent. Respondent The Pantry, Inc. appealed and the circuit court modified the award for permanent loss of use of the back to fifteen percent.
The sole question on appeal is whether the circuit court exceeded its scope of review in modifying the Industrial Commission’s award.
The sole question on appeal is whether the circuit court exceeded its scope of review in modifying the Industrial Commission’s award.
A reviewing court may modify an award by the Industrial Commission if the award is “clearly erroneous in view of the reliable, probative and substantial evidence on the whole record ...” S. C. Code Ann. § 1-23-380 (g)(5) (1986); Lark v. Bi-Lo, Inc., 276 S. C. 130, 276 S. E. (2d) 304 (1981).
The record reveals the following facts. On May 16, 1982, Cropf, while working at The Pantry, tripped on an electrical cord and fell. She claims she injured her left leg, foot, back, head, neck, left knee, and fingers. Cropf’s family doctor referred her to Dr. Narayan Debroy, and orthopaedic sur*110geon. On May 24,1982, Dr. Debroy diagnosed Cropf’s condition as a “mild strain of the neck and back.” He suggested she return to work and return for another appointment in about two weeks. Cropf did neither. Instead, unhappy with Dr. Debroy, she returned to her family doctor who referred her to Dr. Richard Truluck, another orthopaedic surgeon. On June 11,1982, Dr. Truluck diagnosed Cropf as having a “mild cervical and lumbar sprain.” Dr. Truluck wrote Cropf s family doctor noting, “I do not feel that she will have any permanent residual from this.... She may return to work at this point.”
■ Upon referral by her attorney, Cropf was examined by Henry Hulteen, a chiropractor, on August 30,1982. Dr. Hulteen diagnosed Cropf as having “chronic lumbosacral sprain/strain and contusion, possible disc involvement with radicular presentation along the sciatic nerve, cervical sprain and strain with a C-6 radiculopathy” in direct contradiction to the orthopaedic surgeons. Dr. Hulteen’s final rating of impairment was ten to fiteen percent of the neck. Cropf also consulted Richard Mooneyham, a chiropractor, “forty or fifty” times between September 3,1982, and May 3, 1983. Dr. Mooneyham opined Cropf would have problems “in any consistent type of activity.” He also believed she would be “adversely affected by changes in weather.”
Dr. Truluck again examined Cropf on November 17, 1982, and noted, “I still feel as I did ... that there is no permanent residual impairment. I have reviewed the exam sent in by Dr. Hulteen and I simply have not been able to find all the problems which he states exist. She did not have them when I last saw her and she does not have them at the present time.”
Based on the foregoing, the circuit judge found no rational basis for an award of thirty percent permanent partial disability and awarded Cropf fifteen percent, the highest impairment rating by any of the medical testimony, (emphasis mine.)
Cropf argues the medical testimony together with her own justifies the thirty percent award. Cropf testified she cannot sit, stand, lift or do anything for a long period of time. However, lay testimony must be viewed along with all other *111testimony. Of necessity for success, a claimant’s testimony will be favorable to his or her cause.
While the extent of impairment need not be shown with mathematical exactness, an award may not rest on “surmise, conjecture, or speculation-” McLeod v. Piggly Wiggly Carolina Co., 280 S. C. 466, 313 S. E. (2d) 38, 40 (Ct. App. 1984). This is a particularly true when the injury is to the back; a complicated part of the body requiring evidence of a higher degree of expertise. McLeod, 313 S. E. (2d) at 41.
The Supreme Court, in Linen v. Ruscon Construction Company, 286 S. C. 67, 332 S. E. (2d) 211 (1985), allowed lay testimony to supplement expert testimony as to the claimant’s disability rating. However, Linen did not overrule McLeod. The Linen court expressly found the doctors in that case possessed the expertise required by McLeod. In Linen, a neurologist and an orthopaedic surgeon testified the claimant would aggravate his condition doing work similar to the claimant’s job. Significantly a vocational rehabilitation expert testified, in Linen, the claimant was not employable.
A circuit court judge acts in an appellate capacity when reviewing administrative agencies and in this capacity has the authority and the duty to make findings according to his analysis of the entire record. In Linen the Supreme Court affirmed the circuit court holding even though there was a difference in the lay testimony and the medical evidence. This court should not substitute its judgment for that of the last reviewing person or body absent a clear abuse of discretion or upon an error of law.
I would hold although lay testimony may supplement expert testimony, an award may not be based on lay testimony alone which so contradicts credible medical testimony. Considering all the evidence, I would hold the circuit judge correctly found no rational basis exists to support a thirty percent award in this action.
I would affirm.